FILED
                            NOT FOR PUBLICATION                                FEB 04 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN LOUDERMILK; TIFFANY                         No. 12-17259
LOUDERMILK, individually and as
parents and next friends of Brittany Renee       D.C. No. 2:06-cv-00636-ROS
Nash, Dakota James Loudermilk, Kristin
Grace Loudermilk, Faith Rose
Loudermilk, and Montana Vaughn                   MEMORANDUM*
Loudermilk, minor children,

              Plaintiffs - Appellants,

  v.

JOSEPH M. ARPAIO; UNKNOWN
PARTIES; MICHAEL DANNER;
RICHARD GAGNON; JOSHUA RAY;
JOSEPH SOUSA,

              Defendants,

  And

JULIE RHODES, individually and in her
official capacity as Assistant Attorney
General for the State of Arizona;
RHONDA CASH, individually and in
official capacity as a social worker with
the Arizona Department of Economic
Security, Administration for Children,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Youth, Families, Child Protective
Services; JENNA CRAMER, individually
and in official capacity as a social worker
with the Arizona Department of Economic
Security, Administration for Children and
Families, Child Protective Services,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Roslyn O. Silver, Senior District Judge, Presiding

                    Argued and Submitted December 12, 2014
                            San Francisco California

Before: O’SCANNLAIN, N.R. SMITH, and HURWITZ, Circuit Judges.

      John and Tiffany Loudermilk, et al., appeal from the district court’s grant of

summary judgment in favor of Julie Rhodes, Rhonda Cash, and Jenna Cramer

(“officials”). The Loudermilks claim that the officials (1) violated their Fourth

Amendment right to be free from an unreasonable search of their home, and (2)

violated their Fourteenth Amendment right to family integrity.

                                          I

      The district court did not err in finding that Cash and Cramer were entitled

to qualified immunity regarding the unreasonable search claim. Assuming there

was a constitutional violation in this case, the Loudermilks have the burden of


                                          2
showing that the right at issue was clearly established. See Alston v. Read, 663

F.3d 1094, 1098 (9th Cir. 2011). It is clearly established that voluntary consent to

a search vitiates concerns as to the search’s unconstitutionality, see Schneckloth v.

Bustamonte, 412 U.S. 218, 219, 227 (1973), with voluntariness to be assessed by

examining the totality of the circumstances. See United States v. Patayan Soriano,

361 F.3d 494, 501 (9th Cir. 2004). Our case law does not clearly establish that

consent to a limited search is involuntary when given after the consenting party has

had the opportunity to consult with an attorney. Cf. United States v. Wellins, 654

F.2d 550, 555–56 (9th Cir. 1981) (holding that a defendant’s consultation with his

attorney was a “crucial factor” in determining that the defendant validly consented

to a search of his hotel suite).

                                          II

       The district court properly determined that the officials were entitled to

qualified immunity on the family integrity claim as well. The Loudermilks fail to

cite any controlling authority clearly establishing that the mere threat to remove

children from their parents’ home violates the family’s Fourteenth Amendment

right to family integrity. See Alston, 663 F.3d at 1098 (“[The Plaintiff] bears the

burden of showing that the right at issue was clearly established.”).

       AFFIRMED.


                                           3